UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6116



CONAN MCDANIEL,

                                            Plaintiff - Appellant,

          versus


PIEDMONT REGIONAL JAIL,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District Virginia, at Alexandria. T.S. Ellis III, Senior District
Judge. (1:06-cv-01267)


Submitted: May 10, 2007                         Decided:   May 14, 2007


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Conan McDaniel, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Conan   McDaniel   appeals    the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice

for failure to comply with a court order to particularize his

complaint and demonstrate that he had exhausted administrative

remedies.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).           The

order McDaniel seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.          See Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1067 (4th

Cir. 1993).      Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                DISMISSED




                                  - 2 -